Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000593
                                                         07-SEP-2017
                                                         08:01 AM
                          SCPW-17-0000593

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

  THE HONORABLE EDWIN NACINO, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                        (CR. NO. 01-13-1461)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee
Slavick’s motion for reconsideration, filed on August 29, 2017,
and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED:   Honolulu, Hawai#i, September 7, 2017.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson